            Case
            Case 1:20-cv-00619-JRN
                 1:20-cv-00832-LY Document
                                   Document9-3
                                            11 Filed
                                               Filed 09/03/20
                                                     07/21/20 Page
                                                              Page 11 of
                                                                      of 33




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION


LESLIE GLASPER,                                            §
            Plaintiff                                      §
                                                           §                      A-20-CV-00619-JRN
-vs-                                                       §
                                                           §
RANDALLS FOOD & DRUGS, LP,                                 §
           Defendant                                       §
                                                           §


                                                      ORDER

         Before the Court in the above-entitled and styled cause of action is Plaintiff’s Motion to

Remand (Dkt. 9). Plaintiff filed this cause of action on April 6, 2020, in state court in Travis

County, Texas. See (Compl., Dkt. 1-1, at 1). On June 11, 2020, Defendant timely filed a Notice

of Removal, removing the case to the Court based on diversity jurisdiction. See (Notice, Dkt. 1,

at 1). Plaintiff now seeks to remand to state court. Concluding that Defendant has met its burden

of establishing complete diversity, the Court DENIES Plaintiff’s motion.1



                                             I.       LEGAL STANDARD

         “A party may remove an action from state court to federal court if the action is one over

which the federal court possesses subject matter jurisdiction.” Manguno v. Prudential Property

and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citing 28 U.S.C. § 1441(a)). “The

1
  Per local rule CV-7(i), “[t]he court may refuse to hear or may deny a nondispositive motion unless the movant
advises the court within the body of the motion that counsel for the parties have first conferred in a good-faith
attempt to resolve the matter by agreement and . . . that no agreement could be made.”

Plaintiff did not include a certificate of conference with this motion, and Defendant advises the Court that Plaintiff
did not attempt to confer before filing it. See (Resp., Dkt. 10, at 6). The Court agrees with Defendant’s assertion that
this motion could have been avoided entirely if Plaintiff attempted to confer before filing the motion.

Plaintiff is advised that future nondispositive motions will be dismissed immediately without consideration if
Plaintiff does not attempt to confer with Defendant in good faith before filing the motion.



                                                  EXHIBIT 3
          Case
          Case 1:20-cv-00619-JRN
               1:20-cv-00832-LY Document
                                 Document9-3
                                          11 Filed
                                             Filed 09/03/20
                                                   07/21/20 Page
                                                            Page 22 of
                                                                    of 33




removing party bears the burden of showing that federal jurisdiction exists and that removal was

proper.” Id. (citing De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995)). A court has

subject matter jurisdiction over civil actions between citizens of different states that involve an

amount in controversy in excess of $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a).

Diversity jurisdiction “requires complete diversity—if any plaintiff is a citizen of the same State

as any defendant, then diversity jurisdiction does not exist.” Flagg v. Stryker Corp., 819 F.3d

132, 136 (5th Cir. 2016). The citizenship of a limited partnership is based on the citizenship of

each of its partners. Carden v. Arkoma Assocs., 494 U.S. 185, 187 (1990).



                                           II.     DISCUSSION

       This is a lawsuit for personal injury arising out of an April 2, 2020 incident in which

Plaintiff, a Texas citizen, allegedly tripped over a pallet left in the aisle of Defendant’s grocery

store. See (Compl., Dkt. 1-1, at 1).

       Attached to Defendant’s Notice of Removal was the sworn statement of Michael Dingel,

an attorney working in-house for Defendant’s parent company. See (Dingel Decl., Dkt. 1-4, at 1).

In that statement, Mr. Dingel certified that Defendant Randall’s Food and Drugs, LP is “a

Delaware Limited Partnership with its principle place of business in Pleasanton, California.” Id.

He further declared that the “Randalls general partner is RFM Inc., a Delaware Corporation and

its limited partner is RI Inc., a Delaware Corporation.” Id. Finally, he declared that both partners

have principal places of business in California. Id.

       Plaintiff bases its entire motion on the fact that Defendant “could have easily stated that it

has no other general or limited partners, but it did not.” (Mot., Dkt. 9, at 5).
          Case
          Case 1:20-cv-00619-JRN
               1:20-cv-00832-LY Document
                                 Document9-3
                                          11 Filed
                                             Filed 09/03/20
                                                   07/21/20 Page
                                                            Page 33 of
                                                                    of 33




       This is a ridiculous argument. Positively identifying the ownership interests of an entity is

certainly required when removing a case based on diversity jurisdiction, but no rule requires a

party to then rule out the possibility of an unidentified owner. Furthermore, Defendant is correct

that such an argument is “genuinely frustrating, because it assumes that [Defendant’s attorneys]

would deliberately misrepresent or hide the citizenship” of their client from the Court. See

(Resp., Dkt. 10, at 6). This baseless, subtle accusation that defense counsel is lying under oath is

neither a winning strategy nor one in keeping with an attorney’s obligation to deal responsibly

with opposing counsel. Regardless, Defendant attached to its response brief a further declaration

from Mr. Dingel, which states affirmatively that no unidentified owners exist.



                                         III.     CONCLUSION

       Having established that complete diversity of citizenship exists, the Court enters the

following orders:

       IT IS ORDERED that Plaintiff’s Motion to Remand (Dkt. 9) is DENIED.

       SIGNED this 21st day of July, 2020.




                                                JAMES R. NOWLIN
                                                SENIOR U.S. DISTRICT JUDGE
